Exhibit 99.2 Management’s Discussion & Analysis This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the unaudited interim consolidated financial statements for the period ended June 30, 2010, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2009.Readers should also read the “Forward-Looking Statements” legal advisory contained at the end of this document.Non-GAAP Financial Measures and disclosure regarding use of boe equivalents is contained in the “Advisories” section located at the end of this document. The interim consolidated financial statements and comparative information has been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”).This document is dated as at August 5, 2010. I. Compton’s Business Compton Petroleum Corporation is a public company actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada.The Corporation’s strategy is focused on creating value for shareholders by providing appropriate investment returns through the effective development and optimization of assets. The Corporation’s operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta.In this large geographical region, Compton currently pursues three deep basin natural gas plays:the Gething/Rock Creek sands at Niton in central Alberta, the Basal Quartz sands at High River in southern Alberta, and the shallower Southern Plains sands in southern Alberta.In addition, the Corporation has an exploratory play at Callum/Cowley/Todd Creek in the Foothills area of southern Alberta.Each of these natural gas plays have multi-zone potential, providing future development and exploration opportunities.Natural gas represents approximately 84% of reserves and production. II. Results of Operations three months ended June 30, six months ended June 30, ($000’s, except per share amounts) Average production (boe/d) Capital expenditures(2) $ Cash flow(1)(2) $ Per share:basic $ diluted $ Operating loss(1)(2)(3) $ ) $ ) $ ) $ ) Net earnings (loss) (3) $ ) $ $ ) $ Per share:basic $ ) $ $ ) $ diluted $ ) $ $ ) $ Revenue, net of royalties $ Field netback (per boe)(1)(2) $ Cash flow, operating loss and field netback are non-GAAP measures that are defined in this document Prior periods have been revised to conform to current period presentation Three and six months ended June 30, 2010 includes non-recurring costs of $13.3 million related to surplus office lease costs Management’s Discussion & Analysis - 1 - Compton Petroleum - Q2 2010 North American natural gas prices continued to be at a low point in the price cycle over the second quarter, and expectations are that they will continue to remain depressed over the near term due to excess supplies of natural gas.In this environment, Compton continued its prudent approach in its capital investment decisions and focused its development strategy on optimizing asset value, reducing costs, and carefully managing its capital structure throughout the second quarter of 2010.As a result, Compton improved its operating efficiencies and partially offset the impact of lower natural gas prices on cash flows generated by operations, which remain below normalized levels. The upper end of Management’s budget expectations was reached during the second quarter as a result of Compton’s focus on improving operational results and reducing costs. Results for the quarter included: • maintained average production at 19,481 boe/d, compared to 19,411 boe/d in the first quarter 2010 and approximately 1,200 boe/d ahead of plan; • decreased operating and administrative expenditures by $2.4 million from the second quarter of 2009; • improved drilling processes at Niton resulted in higher average initial production rates and lower drilling costs; • the continued focus on well optimization and reliability enhanced base production performance; • completed the sale of $115.0 million in assets at Niton effective June 30, 2010 and also, announced an agreement to sell an additional $35.2 million in assets at Gilby, which closed subsequent to the quarter; • closed the final 0.75% of the overriding royalty transaction for proceeds of $14.3 million, bringing the total overriding royalty obligation to 5.0% and total proceeds of $95.0 million; • strengthened the capital structure through further debt reduction, eliminating the Senior Credit Facility (the “Facility”) balance, and announced a Recapitalization Plan for Compton’s Senior Term Notes (the “Notes”) subsequent to June 30, 2010 (see Liquidity and Capital Resources - Senior Term Notes); • reached agreement with the banking syndicate to increase the borrowing limit, extend the term of the Facility and reduce the interest margin by 0.5% from previous levels upon completion of the Recapitalization plan (see Senior Credit Facility); and • renegotiated and renewed the Facility. Compton’s focus on evaluating assets, drilling and operating practices and implementing cost control initiatives over the past months is resulting in improved returns on investment for the Corporation and its shareholders. CASH FLOW Cash flow is considered a non-GAAP measure; it is commonly used in the oil and gas industry and by Compton to assist Management and investors in measuring the Corporation’s ability to finance capital programs and repay its debt.Cash flow should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net earnings as determined in accordance with GAAP, as an indicator of the Corporation’s performance or liquidity.The following schedule sets out the reconciliation of cash flow from operations to cash flow. Management’s Discussion & Analysis -2 - Compton Petroleum - Q2 2010 three months ended June 30, six months ended June 30, (000’s) Cash flow from operating activities $ $ ) $ $ Plus: Terminated surplus office lease costs - - Less: Change in non-cash working capital ) ) Cash flow(1) $ Per share-basic $ -diluted $ Cash flow is a non-GAAP measure that is defined in this document Cash flow for the second quarter of 2010 increased by approximately $1.6 million or 17% compared to 2009 as a result of: • realized risk management gains of $4.2 million compared to $3.8 million in 2009; • higher average realized natural gas prices, excluding financial hedges, which increased 9% to $4.15 per mcf in 2010 compared to $3.80 per mcf in 2009; • higher average realized liquids prices, which increased 32% to $66.00 per bbl compared to $49.93 per bbl in 2009; • reduced operating and administrative costs, which resulted in savings of approximately $2.4 million in 2010; and • strategic review and restructuring costs of $2.3 million in 2009. These factors were partially offset by: • a 9% decline in natural gas production volumes to 98 mmcf/d from 108 mmcf/d in 2009, resulting from normal production declines due to the reduced level of capital expenditures; • a 10% decline in liquids production volumes to 3,076 bbls/d from 3,428 bbls/d in 2009, resulting from normal production declines due to the reduced level of capital expenditures; and • a $2.5 million increase in asset retirement expenditures for abandonment and reclamation work. Cash flow for the six months ended June 30, 2010 increased by $1.1 million from the comparable period in 2009 as a result of: • higher average realized natural gas prices, excluding financial hedges, which increased 9% to $4.90 per mcf in 2010 compared to $4.51 per mcf in 2009; • higher average realized liquids prices, which increased 52% to $66.81 per bbl compared to $43.99 per bbl in 2009; • reduced operating and administrative costs, which resulted in savings of approximately $6.5 million in 2010; and • strategic review and restructuring costs of $2.8 million in 2009. These factors were partially offset by: • a 13% decline in natural gas production volumes to 98 mmcf/d from 113 mmcf/d in 2009, resulting from normal production declines due to the reduced level of capital expenditures; • a 12% decline in liquids production volumes to 3,156 bbls/d from 3,541 bbls/d in 2009, resulting from normal production declines due to the reduced level of capital expenditures; • realized risk management gains in 2010 of $4.2 million compared to $13.5 million in 2009; and • a $5.7 million increase in asset retirement expenditures for abandonment and reclamation work. Management’s Discussion & Analysis -3 - Compton Petroleum - Q2 2010 NET EARNINGS (LOSS) Net loss for the second quarter of 2010 was $52.3 million, an earnings decrease of $72.1 million when compared to the $19.8 million net earnings in the same period for 2009.In addition to the factors that impacted cash flow, second quarter 2010 results were affected by: • non-cash unrealized foreign exchange loss of $20.3 million in 2010 compared to gains of $43.9 million in 2009; • non-cash unrealized risk management losses of $5.2 million in 2010 compared to $1.8 million in 2009; • surplus office lease and related surrender costs in 2010 of $13.7 million; and • increased royalty costs in the second quarter of 2010 reflecting the effect of a 5.0% overriding royalty interest on existing production in 2010.In addition, royalty rates were higher due to higher commodity prices and lower gas cost allowance adjustments in 2010 compared to the same period in 2009. These factors were partially offset by: • an increase of $11.6 million in future income tax recoveries during 2010. Net loss for the six months ended June 30, 2010 was $35.3 million, an earnings decrease of $37.8 million when compared to the $2.5 million net earnings in the same period for 2009.In addition to the factors that impacted year-to-date cash flow, results were affected by: • non-cash unrealized foreign exchange losses of $6.3 million in 2010 compared to gains of $27.9 million in 2009; • surplus office lease and related surrender costs in 2010 of $14.8 million; • the effect of a 5.0% overriding royalty interest on existing production in 2010; and • a $4.1 million decrease in future income tax recoveries in 2010. These factors were partially offset by: • non-cash unrealized risk management gains of $9.7 million in 2010 compared to losses of $2.5 million in 2009. OPERATING EARNINGS (LOSS) Operating earnings (loss) is an after tax non-GAAP measure used by the Corporation to facilitate comparability of earnings between periods.Operating earnings is derived by adjusting net earnings for certain items that are largely non-operational in nature, or one-time non-recurring items.Operating earnings (loss) should not be considered more meaningful than or an alterative to net earnings as determined in accordance with GAAP.The following provides the calculation of operating earnings (loss). Management’s Discussion & Analysis -4 - Compton Petroleum - Q2 2010 three months ended June 30, six months ended June 30, ($000’s, except per share amounts) Net earnings (loss), as reported $ ) $ $ ) $ Non-operational items Unrealized foreign exchange and other (gain) loss ) ) Unrealized market-to-market hedging (gain) loss ) Other expenses Tax effect ) ) Operating loss(1) $ ) $ ) $ ) $ ) Per share-basic $ ) $ ) $ ) $ ) -diluted $ ) $ ) $ ) $ ) Prior periods have been revised to conform to current period presentation CAPITAL EXPENDITURES three months ended June 30, six months ended June 30, ($000’s) Land and seismic $ Drilling and completions Alberta drilling credits ) - ) - Production facilities and equipment Asset retirement expenditures ) Corporate and other Capital investment Acquisitions Property Divestitures Property ) Overriding royalty ) - ) - Acquisitions (divestitures), net ) Net capital expenditures $ ) $ $ ) $ Capital spending, before acquisitions and divestitures, decreased by 47% in the second quarter and 40% on a year-to-date basis for 2010 compared to the same periods in 2009.This continued to be lower than anticipated, largely due to the reduced costs of drilling and the deferral of capital expenditures as a result of weather related constraints, the implementation of the Alberta Drilling Credit program in 2010, which further offset capital expenditures, and higher asset retirement costs. Capital spending was directed towards the development of Compton’s core natural gas plays in the Southern Plains during the second quarter.Compton drilled or participated in a total of 7 wells (6.6 net), all of which were operated, during the second quarter of 2010 as compared to a total of 1 operated well (0.5 net) drilled during 2009. FREE CASH FLOW Free cash flow is a non-GAAP measure that Compton defines as cash flow in excess of capital investment, excluding net acquisitions and divestitures, and is used by Management to determine the funds available for other investing activities and/or other financing activities. Compton’s second quarter 2010 free cash flow surplus of $2.7 million is $10.2 million higher as compared to the second quarter of 2009 due to lower capital expendituresin 2010 and the focused cost reduction initiatives since the strategic review and restructuring completed in 2009.This was partially offset by a reduction in overall sales volumes, and higher asset retirement expenditures.On a year-to-date basis, the same factors affecting the second quarter resulted in a free cash flow surplus of $12.2 million, an increase of $14.6 million over 2009. Management’s Discussion & Analysis -5 - Compton Petroleum - Q2 2010 three months ended June 30, six months ended June 30, ($000’s) Cash flow $ Less:capital investment ) Free cash flow $ $ ) $ $ ) PRODUCTION VOLUMES AND REVENUE three months ended June 30, six months ended June 30, Average production Natural gas (mmcf/d) 98 98 Liquids (bbls/d) Total (boe/d) Benchmark prices AECO ($/GJ) Monthly index $ Daily index $ WTI (US$/bbl) $ Edmonton sweet light ($/bbl) $ Realized prices(1) Natural gas ($/mcf) $ Liquids ($/bbl) Total ($/boe) $ Revenue ($000’s)(1) Natural gas $ Liquids Total $ Prior periods have been revised to conform to current period presentation Production volumes for the second quarter of 2010 were 9% lower than in 2009 primarily due to natural declines and limited new production additions in 2010.While the sale of assets at Niton and Gilby did not materially affect second quarter production in 2010, the sale will reduce future production volumes. Revenue increased by 7% for the second quarter of 2010 compared to 2009 due to higher realized natural gas and liquids prices, despite lower production volumes.Realized prices and revenues are before any hedging gains or losses.The impact from hedging on realized natural gas prices in the second quarter of 2010 was an increase of $0.40, compared to $0.33 per mcf in 2009. FIELD NETBACK AND FUNDS FLOW NETBACK Field netback and funds flow netback are non-GAAP measures used by the Corporation to analyze operating performance.Field netback equals the total petroleum and natural gas sales, including realized gains and losses on commodity hedge contracts, less royalties and operating and transportation expenses, calculated on a $/boe basis.Funds flow netback equals field netback less administrative and interest costs.Field netback and funds flow netback should not be considered more meaningful than or an alterative to net earnings (loss) as determined in accordance with GAAP.The following provides the calculation of field netback and funds flow netback. Management’s Discussion & Analysis -6 - Compton Petroleum - Q2 2010 three months ended June 30, six months ended June 30, ($/boe) Realized price(1) $ Processing revenue Realized commodity hedge gain (loss) Royalties ) Operating expenses ) Transportation ) Field netback $ Administrative ) Interest ) Funds flow netback $ (1)Prior periods have been revised to conform to current period presentation ROYALTIES three months ended June 30, six months ended June 30, Crown royalties(1) $ $ ) $ $ Overriding royalty - - Other royalties Net royalties $ Percentage of revenues % (1)Crown royalties are presented net of any gas cost allowance Royalties as a percentage of revenues increased for both the second quarter of 2010 and on a year-to-date basis compared to 2009.Crown royalties have increased as a result of a reduction in the gas cost allowance in the second quarter of 2010 compared to 2009 of $4.8 million arising from a reduction in the Corporation’s capital expenditure program with the effect of increase the average crown royalty rate.The overriding royalty took effect for the fourth quarter of 2009 arising from the sale of an overriding royalty right to a third party. In March 2010, the Alberta government announced changes to its royalty framework following a competitive review process.These changes result in a reduction of future royalty rates beginning in January 2011.These rate reductions are focused on lowering the progressive royalty rates applicable in a higher commodity price environment than that being experienced by the Corporation under current economic conditions.This change is not anticipated to have a near term impact on the Corporation given its current production profile and the outlook for gas prices remaining in the low range of the gas price cycle. OPERATING EXPENSES three months ended June 30, six months ended June 30, Operating expenses ($000’s) $ Operating expenses ($/boe) $ Operating expenses per boe for both the second quarter and the first six months of 2010 have increased from the comparable periods in 2009 4% and 2%, respectively.The increases were a result of reduced production levels in 2010, which increases were partially offset by cost savings arising from the cost control initiatives implemented in 2010. Management’s Discussion & Analysis -7 - Compton Petroleum - Q2 2010 TRANSPORTATION three months ended June 30, six months ended June 30, Transportation costs ($000’s) $ Transportation costs ($/boe) $ Pipeline tariffs and trucking rates for liquids are primarily dependent upon production location and distance from the sales point.Regulated pipelines transport natural gas within Alberta at tolls approved by the government.Compton incurs charges for the transportation of its production from the wellhead to the point of sale. Transportation expenses per boe increased by 15% in the second quarter of 2010, and 9% on a year-to-date basis, over the comparable periods in 2009.The increases result from an overall reduction in pipelined production volumes for 2010, and increased trucked liquids volumes related to total volumes in specific producing areas during the second quarter of 2010. ADMINISTRATIVE EXPENSES three months ended June 30, six months ended June 30, Gross administrative expenses $ Capitalized administrative expenses ) Operator recoveries ) Administrative expenses ($000’s) $ Administrative expenses ($/boe) $ Administrative expenses per boe decreased in both the second quarter of 2010 and on a year-to-date basis for 2010 as compared to the same periods in 2009.The 12% and 10% respective reductions were primarily as a result of cost control initiatives following the strategic review completed in 2009. The overall reductions were despite the impact of reduced production volumes for 2010. STOCK-BASED COMPENSATION three months ended June 30, six months ended June 30, ($000’s) Stock option plan $ Employee share purchase plan(1) Stock-based compensation $ (1)Number of shares purchased (2010 - 296,402; 2009 - 435,334) The Corporation has instituted various compensation arrangements, the value of which is determined in relation to the market value of Compton’s capital stock.These arrangements are designed to attract, motivate and retain individuals, and to align their success with that of shareholders.Details relating to stock-based compensation arrangements are presented in Note 9 to the unaudited interim consolidated financial statements. Management’s Discussion & Analysis -8 - Compton Petroleum - Q2 2010 OTHER EXPENSES three months ended June 30, six months ended June 30, ($000’s, except where noted) Terminated surplus office lease costs $ $
